COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DAVID E. WOOD,                                  §               No. 08-20-00108-CR

                                 Appellant,       §                  Appeal from the

  v.                                              §                358th District Court

  THE STATE OF TEXAS,                             §              of Ector County, Texas

                                 Appellee.        §               (TC# D-17-1993-CR)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in a portion

of the trial court’s judgment. We therefore modify the trial court’s judgment to (1) strike the $260

in restitution to the Ector County Adult Probation Department, and (2) reduce the amount of court

costs from $815 to $765 to reflect the deduction of the improperly assessed $50 Crime Stoppers

fee. As modified, the judgment of the trial court is affirmed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF DECEMBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.